United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1178
                      ___________________________

                                   Terri Bogan

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                        Submitted: September 2, 2014
                          Filed: September 5, 2014
                               [Unpublished]
                               ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Terri Bogan appeals the district court’s1 order affirming the denial of disability
insurance benefits. Upon de novo review, see Van Vickle v. Astrue, 539 F.3d 825,
828 & n.2 (8th Cir. 2008), we find that the administrative law judge’s (ALJ’s) opinion
is supported by substantial evidence on the record as a whole. Specifically, because
the ALJ gave several valid reasons for finding Bogan’s subjective complaints and
limitations not fully credible, we defer to the ALJ’s credibility determination. See
Turpin v. Colvin, 750 F.3d 989, 993 (8th Cir. 2014). Further, it was proper for the
ALJ to give little weight to the opinion of treating psychiatrist Larry Felts on Bogan’s
mental residual functional capacity (RFC). See Renstrom v. Astrue, 680 F.3d 1057,
1064-65 (8th Cir. 2012) (treating physician’s opinion does not automatically control;
such opinion must be well-supported by medically acceptable clinical diagnostic
techniques); see also McDade v. Astrue, 720 F.3d 994, 999-1000 (8th Cir. 2013)
(physician’s opinion was properly discounted as he appeared to rely on claimant’s
own subjective reports of symptoms and limitations; medical source opinion that
applicant is unable to work involves issue reserved for Commissioner). In sum,
because the credibility determination was proper and the ALJ’s RFC findings are
consistent with the medical evidence, we conclude that Bogan failed to meet her
burden of showing greater mental or physical restrictions, see Eichelberger v.
Barnhart, 390 F.3d 584, 591 (8th Cir. 2004) (claimant has burden of establishing
RFC; factors in RFC determination); and that a vocational expert’s testimony in
response to the ALJ’s hypothetical was substantial evidence that there were other jobs
in the economy Bogan could perform, see McCoy v. Astrue, 648 F.3d 605, 617 (8th
Cir. 2011). The judgment of the district court is affirmed.
                        ______________________________




      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-